Order affirmed, with costs. Memorandum: The precondition for a court order under CPLR 308 (subd 5) (i.e., that service under subds 1,2 and 4 be “impracticable”) should not be construed to require a showing that service under those subdivisions could not be made with “due diligence” (see CPLR 308, subd 4). The court properly exercised its discretion in determining that service pursuant to CPLR 308 (subds 1, 2, 4) was impracticable. All concur, except Cardamone, J.P., and Callahan, J., who dissent and vote to grant the cross motion to dismiss Action No. 1, in the following memorandum.